            Case 6:17-cv-02043-HZ      Document 23       Filed 12/23/20    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



TIMOTHY S.,                                                 No. 6:17-cv-02043-HZ

                      Plaintiff,                            ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.

HERNÁNDEZ, District Judge:

       Plaintiff Timothy S. brought this action seeking review of the Commissioner's final

decision to deny Supplemental Security Income and Disability Insurance Benefits. On May 3,

2019, the Court reversed the Commissioner's decision and ordered that the case be remanded for

additional proceedings. Op. & Order, ECF 16. Judgment was entered on May 7, 2019. Judgment,

ECF 17.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Pl. Mot., ECF 22.

Defendant has no objection to the request. Id. The Court has reviewed the record in the case, the



1 - ORDER
motion, and the supporting materials including the award of benefits, the fee agreement with
counsel, and the recitation of counsel's hours and services. Applying the standards set by
Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.
       The Court grants the Motion [22] and awards Plaintiff's counsel $7,575.11 in attorney's
fees under 42 U.S.C. § 406(b). This amount represents 25% of Plaintiff’s total unpaid retroactive
benefits, less the amount of Equal Access to Justice (EAJA), 28 U.S.C. § 2412, and
administrative fees already received by counsel. Any amount withheld after all administrative
and court attorney's fees are paid should be released to Plaintiff.
       IT IS SO ORDERED.
       Dated: ____________________________.
                  December 23, 2020
                                                                           ~\
                                                           ~ rt-·- - -07.. :-J JVPp
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge
2 - ORDER
         Page 2 of 2      Filed 12/23/20     Document 23        Case 6:17-cv-02043-HZ
